Citation Nr: 0623231	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for right knee 
disability, to include osteoarthritis.  

2.  Entitlement to service connection for left knee 
disability, to include osteoarthritis and a Baker's cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied service connection for 
osteoarthritis of the right knee and a Baker's cyst of the 
left knee.

The veteran was scheduled to testify at an August 2005 Travel 
Board hearing.  The hearing was cancelled.  The record 
contains a September 2005 Report of Contact with the 
veteran's representative reporting that the veteran did not 
wish to reschedule the hearing but rather to forward the case 
to the Board for review.  


FINDINGS OF FACT

1.  A disability of the right knee did not have its onset in 
service, was not aggravated during service, and 
osteoarthritis of the right knee was not manifested to a 
degree of 10 percent or more within one year after service 
separation.  

2.  A disability of the left knee, to include a Baker's cyst, 
did not have its onset in service, was not aggravated during 
service, and osteoarthritis of the left knee was not 
manifested to a degree of 10 percent or more within one year 
after service separation.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
during service, and osteoarthritis of the right knee may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  Left knee disability, to include a Baker's cyst, was not 
incurred in or aggravated by service, and osteoarthritis of 
the left knee may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant pre-adjudication VCAA notice by 
letter, dated in June 2002.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Service medical records are 
associated with the claims file as are records and reports 
from the Fargo, North Dakota VA Medical Center.  The veteran 
has not identified any other records relevant to his claims.


Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  However, merely showing current disabilities and an 
alleging event in service is not enough to necessitate 
medical examinations.  Competent evidence must also show that 
the claimed disabilities or symptoms may be associated with 
the service events.  38 C.F.R. § 3.159(c)(4) (2005).  VA's 
duty to provide a medical examination is not triggered unless 
the veteran shows a causal connection between his claimed 
osteoarthritis of the right knee and Baker's cyst of the left 
knee and an inservice disease or injury.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, there is no competent evidence associating the 
veteran's claimed disabilities with service.  Service medical 
records contain no mention of any treatment for the veteran's 
knees and the first documented evidence of knee complaints 
did not occur until many years after separation from service.  
Therefore the Board finds that VA has no duty to provide a 
medical examination in this case.

For the reasons stated above, no further development is 
needed to ensure compliance with the VCAA duty to assist.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R.  
§ 3.309(a).  This includes arthritis.  38 C.F.R.  § 3.309(a)

The veteran contends that he suffers from right and left knee 
disability that had its onset during his active service and 
has been present since.  He also states, in a March 2001 VA 
clinic note, that he had minor trauma to both knees prior to 
service.  

Service medical records are absent for any treatment or 
complaint of a knee condition, to include osteoarthritis of 
either knee or a Baker's cyst of the left knee.  June 1968 
pre-induction reports of medical examination and of medical 
history show the veteran's lower extremities to be normal and 
contain no indication of knee injuries or complaints.  An 
August 1971 separation report of medical examination also 
show the veteran's lower extremities to be normal and contain 
no indication of knee injuries or complaints.  

The first post-service evidence of a right knee condition is 
a VA clinic note from December 2000 in which the veteran 
reported right knee pain for the past eight years, that had 
been getting progressively worse.  

The first post-service evidence of a left knee condition is a 
March 2001 VA x-ray report that stated an impression for both 
knees of "negative for age with just a trace of superior and 
inferior patellar spurring".  A March 2001 echogram of the 
left knee showed a 6 by 3 centimeter cystic mass in the 
popliteal fossa, with an impression of "Baker's cyst?."

An x-ray report from June 2002 found an essentially normal 
right knee, and stated that there were developing 
hypertrophic osteoarthritic osseous degenerative changes, 
minimally progressive in degree from the previous study done 
in March 2001.  

VA clinical notes from December 2000 to June 2002 provide 
somewhat tentative diagnoses of osteoarthritis of both knees 
and a Baker's cyst of the left knee.  In a June 2002 VA 
clinic note the veteran reported that he injured his right 
knee in a fall in April 2002.  

In summary, the veteran's assertion that his osteoarthritis 
of the right and left knee and Baker's cyst of the left knee 
was aggravated or had its onset in service with continuity of 
symptomatology since that time is unsupported by clinical 
evidence.  The June 1968 physical examination and medical 
history are absent for any mention of a knee condition, and 
the  physical examination upon separation from service in 
August 1971 showed the veteran's knees to be normal.  The 
first medical evidence of the presence of right knee and left 
knee condition was shown approximately 3 decades after 
separation from service, during VA clinic visits in December 
2000 and March 2001, respectively.  Since arthritis did not 
manifest within one year of separation from service, the 
provisions of 38 C.F.R. § 3.307 and § 3.309(a) are 
inapplicable to the claims for entitlement to the claims on 
appeal.  

The evidence pertaining to the years between discharge from 
service in 1971 and the 1999 and 2000 clinic visits consists 
only of the veteran's statements to the effect that he has 
continually suffered from this condition.  The lack of any 
documented treatment for the veteran's alleged knee problems 
for 30 years after his separation from active service, 
despite complaints of continuing symptomatology, 
preponderates against a finding that he had chronic knee 
conditions during service.  In rendering a determination on 
the merits of claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Because there is no competent evidence of record that the 
veteran's current osteoarthritis of the right and left knees 
and Baker's cyst of the left knee had their onset during 
service or are etiologically related to service, his claims 
for service connection must be denied.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to service connection for a right knee 
disability, to include osteoarthritis, denied.

Entitlement to service connection for a left knee disability, 
to include a Baker's cyst and osteoarthritis, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


